From a judgment of conviction for the offense of assault with intent to rob this appeal was taken. The appeal is upon the record proper; there being no bill of exceptions contained in the transcript.
Numerous refused charges and also a motion for new trial are set out in the record, but these matters are not presented for review, and therefore cannot be considered. In order to secure consideration by this court of refused charges, and also rulings of the court upon motions for new trial, it is necessary that the oral charge of the court should be set out in the record, and that a bill of exceptions be included in the transcript. The record upon which this appeal is predicated is without error. Let the judgment of conviction stand affirmed.
Affirmed. *Page 188